    Case 5:21-cv-03164-SAC Document 3 Filed 07/30/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RICKY L. HOLLINS, JR.,

                                Petitioner,

           v.                                          CASE NO. 21-3164-SAC

STATE OF KANSAS,


                                Respondent.


                       NOTICE AND ORDER TO SHOW CAUSE



     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus. (Doc. 1.) Petitioner is in pretrial custody

at Sedgwick County Correctional Center and he asserts that he is

being unlawfully detained, as there is no evidence that he committed

the crimes with which he is charged. Id. at 2. Petitioner also

asserts that he has been held for more than 9 months without a

preliminary hearing and that his constitutional right to a speedy

trial has been violated. Id. at 5. He asks the Court to dismiss the
pending criminal charges and order him released from custody. Id.

at 6.

     This matter is governed by Habeas Corpus Rule 4 and 28 U.S.C.

§ 2241. Rule 4 requires the Court to undertake a preliminary review

of the petition and “[i]f it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief

. . . the judge must dismiss the petition.” Habeas Corpus Rule 4.
The United States district courts are authorized to grant a writ of

habeas   corpus   to    a   prisoner   “in   custody   in   violation   of   the

Constitution or laws and treaties of the United States.” 28 U.S.C.
    Case 5:21-cv-03164-SAC Document 3 Filed 07/30/21 Page 2 of 3




§ 2241(c)(3).

     Although § 2241 may be an appropriate avenue to challenge

pretrial detention, see Yellowbear v. Wyoming Atty. Gen., 525 F.3d

921, 924 (10th Cir. 2008), principles of comity dictate that absent

unusual circumstances, a federal court is not to intervene in

ongoing state criminal proceedings unless “irreparable injury” is

“both great and immediate.” Younger v. Harris, 401 U.S. 37, 46

(1971).

     Under Younger, federal courts must abstain from exercising

jurisdiction when the following conditions are met:          “(1) there is

an ongoing state criminal, civil, or administrative proceeding; (2)

the state court provides an adequate forum to hear the claims raised

in the federal complaint, and (3) the state proceedings involve

important state interests, matters which traditionally look to

state law for their resolution or implicate separately articulated

state policies.” Winn v. Cook, 945 F.3d 1253, 1258 (10th Cir. 2019).

“Younger   abstention     is    ‘non-discretionary      .    .     .   absent

extraordinary circumstances,’ if the three conditions are indeed
satisfied.” Brown ex rel. Brown v. Day, 555 F.3d 882, 888 (10th

Cir. 2009) (quoting Amanatullah v. Co. Bd. of Med. Examiners, 187

F.3d 1160, 1163 (10th Cir. 1999)).

     Even liberally construing the petition in this case, as is

appropriate since Petitioner is proceeding pro se, it appears that

all three conditions are met in this case. Petitioner is therefore

directed to show cause, in writing, on or before August 30, 2021,

why this matter should not be summarily dismissed without prejudice.
The failure to file a timely response will result in this matter

being dismissed without further prior notice to Petitioner.
    Case 5:21-cv-03164-SAC Document 3 Filed 07/30/21 Page 3 of 3




     IT IS THEREFORE ORDERED that Petitioner is granted to and

including August 30, 2021, to show cause why the petition should

not be dismissed without prejudice pursuant to the Younger doctrine.


     IT IS SO ORDERED.

     DATED:   This 30th day of July, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
